Citation Nr: 0501462	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  97-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for chronic 
obstructive pulmonary disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was provided a VA examination in March 1996.  The 
examiner entered a diagnosis of chronic obstructive pulmonary 
disease and stated that it was "probably secondary to long[-
]time cigarette smoking."  The veteran had reported that he 
started smoking when he was 20 years old, which would have 
placed him in service at that time.  

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. 7104(c) (West 2002).  In 
an opinion, the General Counsel clarified when entitlement to 
benefits may be awarded based upon inservice tobacco use, 
specifically finding that direct service connection may be 
established if the evidence shows injury or disease resulting 
from tobacco use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 
42756 (1993).  The General Counsel issued a clarification of 
this opinion in June 1993 and stated that the opinion does 
not hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability, 
allegedly related to tobacco use, that is not diagnosed until 
after service would not be precluded from being found service 
connected.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration. 

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. 3.310(a) (2004).  Id.  

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The General Counsel 
opinion stated further that secondary service connection may 
be established, under the terms of 38 C.F.R. 3.310(a), only 
if nicotine dependence that arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death that is the basis of the claim.  In 
determining whether nicotine dependence that arose during 
service may be considered the proximate cause of disability 
occurring after service, the opinion also held that, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause for the claimed 
disability that severs the causal connection to the service-
acquired nicotine dependence.  Under the circumstances of 
this case, the Board finds that further development is 
indicated.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The veteran should be scheduled for 
an examination by a psychiatrist in order 
to determine whether the veteran meets, 
or has met, the criteria for a diagnosis 
of nicotine dependence pursuant to DSM 
IV.  The examiner should elicit a 
detailed history from the veteran 
regarding his smoking history prior to, 
during and following his military 
service.  If the psychiatrist determines 
that the veteran meets the diagnostic 
criteria for nicotine dependence, the 
examiner should determine whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
such nicotine dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  The 
basis or bases for any opinions expressed 
should be identified.

2.  The veteran should be afforded a VA 
respiratory examination for the purpose 
of determining the relationship, if any, 
between chronic obstructive pulmonary 
disease and his in-service tobacco use 
and any nicotine addiction acquired in 
service.  The claims folder must be made 
available to the examiner for review 
prior to the examination.

Following the examination it is requested 
that the specialist render opinions as to 
the following:

a) If it is determined that the nicotine 
dependence originated during his active 
service (see psychiatric examination 
report), whether it is as likely as not 
(i.e., is there at least a 50 percent 
probability) that the chronic obstructive 
pulmonary disease was causally related to 
post service smoking which resulted from 
the inservice nicotine addiction?

b) If it is determined that the nicotine 
dependence is not of service origin, 
whether it is as likely as not (i.e., is 
there at least a 50 percent probability) 
that chronic obstructive pulmonary 
disease is directly related to the 
inservice tobacco use versus pre- and 
post-service tobacco use?

A complete rationale for any opinion 
expressed should be included in the 
report, to include the use of medical 
principles and evidence in the claims 
file.

3.  Readjudicate the claim for 
entitlement to service connection for 
chronic obstructive pulmonary disease.  

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

